[Cite as Masjid Omar Ibn Khattab Mosque v. Salim, 2020-Ohio-4894.]


                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT

Masjid Omar Ibn Khattab Mosque,                   :

                Plaintiff-Appellant,              :
                                                                         No. 19AP-632
v.                                                :                   (C.P.C. No. 11CV-14615)

Hamid Salim et al.,                               :                  (REGULAR CALENDAR)

                Defendants-Appellees.             :



                                        JUDGMENT ENTRY

                Plaintiff-appellant, Masjid Omar Ibn Khattab Mosque, appeals the
August 23, 2019 decision of the Franklin County Court of Common Pleas denying its third
motion to reactivate case and fifth motion for immediate release of funds deposited, and
asserts three assignments of error.
                On review, we conclude that as a result of this court's decision in Masjid
Omar Ibn El Khattab Mosque v. Salim, 10th Dist. No. 12AP-807, 2013-Ohio-2746, and the
Supreme Court of Ohio's judgment in State ex rel. Yost v. Omar Ibn El Khattab Mosque,
Inc., 156 Ohio St. 3d 523, 2019-Ohio-1958, the court lacks jurisdiction to continue holding
funds on deposit. Accordingly, we ORDER that all funds placed on deposit with the
Franklin County Clerk of Courts pursuant to the trial court's Agreed Entry to Interplead
Funds filed March 2, 2012 are to be released to appellant Masjid Omar Ibn Khattab
Mosque.
        We further conclude that pursuant to Yost, both the trial court and this court lack
subject-matter jurisdiction to determine any further issues. Accordingly, we ORDER that
this cause shall be, and hereby is, dismissed. Appellees shall pay any appellate court costs
associated with this appeal.
                                             BEATTY BLUNT, & BRUNNER, JJ., concur.
                                             DORRIAN, J. dissenting with opinion.



                                             /S/ JUDGE
                                             Judge Laurel Beatty Blunt
No. 19AP-632                                                                                  2



DORRIAN, J., dissenting.

              I respectfully dissent from the majority. I believe the law of the case doctrine
required the trial court, pursuant to our decision in Masjid Omar Ibn El Khattab Mosque
v. Salim, 10th Dist. No. 12AP-807, 2013-Ohio-2746, and the Supreme Court of Ohio's
decision in State ex rel. Yost v. Omar Ibn El Khattab Mosque, Inc., 156 Ohio St. 3d 523,
2019-Ohio-1958, to deny the motion to reactivate the case and the motion to release the
funds held by the clerk in escrow. Therefore, I would affirm.
              In Salim, we stated: "The clerk of courts cannot hold the funds indefinitely.
Once a judgment in quo warranto is obtained, the prevailing side must be able to file a
motion with the trial court requesting an order awarding the interpleaded funds to it.
Alternatively, if the parties settle their dispute, they must be able to approach the court with
an agreed entry regarding the disposition of the funds." (Emphasis added.) Id. at ¶ 29.
Thus, we outlined the two alternatives by which the parties could request an order to release
the funds: (1) obtain a judgment in quo warranto, or (2) settle the dispute and by agreement
request the same. Neither scenario has happened. No party has obtained a judgment in
quo warranto and the parties have not settled their dispute. Furthermore, in Yost the
Supreme Court stated: "the money remains frozen because a proper lawsuit to resolve the
dispute has yet to be filed." Id. at ¶ 33. The Supreme Court further stated: "[t]he only way
to resolve this dispute once and for all is for the attorney general to commence a proper quo
warranto action to oust one faction or the other." (Emphasis added.) Id. at ¶ 35.
Accordingly, I would affirm the judgment of the trial court, and I would invite the parties
to utilize this court's mediation services to pursue an agreed entry regarding release of the
funds. In the absence of an agreed entry, I believe the only alternative is a proper quo
warranto action.